Citation Nr: 0522492
Decision Date: 08/17/05	Archive Date: 11/10/05

DOCKET NO. 04-16 798A                       DATE AUG 17 2005


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama

THE ISSUE

Entitlement to an apportionment of the veteran's Department of Veterans Affairs compensation benefits.

(The issue of whether an August 2001 Board decision that denied an effective date
I
prior to April 2, 1996, for the granting of a 40 percent disability rating for a
duodenal ulcer, status post vagotomy and pyloroplasty with dumping syndrome, and entitlement to an effective date prior to August 7, 1992, for the granting of service connection for schizophrenia, contains clear and unmistakable error (CUE), is addressed in a separate decision under a different docket number.)

ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The appellant is the former spouse of the veteran.

The veteran had active military service from October 1974 to October 1976.

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Montgomery, Alabama, Regional Office (RO).

VA received correspondence from the veteran in July 2005, in which he appears to have raised several issues including service connection for hepatitis, sugar diabetes, and liver problems secondary to medication for service-connected disorders. The Board refers these issues to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. V A will notify you if further action is required on your part.

REMAND

The appellant filed a notice of disagreement in April 2004 to a March 2004 decision with respect to her claim of apportionment. Although the RO' s March 2004 decision is not associated with the claims files, given that the former spouse identified a dated RO decision, it is clear that a decision was issued. The Board has reviewed the claims file and has determined that a remand is warranted regarding this issue. See Manlincon v. West, 12 Vet. App. 238 (1999).

The RO must issue a statement of the case to the appellant, who has filed the apportionment claim, as

- 2 



well as the veteran, addressing the issue of entitlement to an apportionment of the veteran's Department of Veterans Affairs compensation benefits. The RO must, with the promulgation of the statement of the case, inform the veteran and the claimant that to complete the appellate process he and/or she should complete a timely VA Form 9, substantive appeal, and forward it to the RO.

The appellant and the veteran have the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant and/or the veteran until further notice. However, the Board takes this opportunity to advise the appellant and the veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of the claim.

This claim must be afforded expeditious treatment. The law requires that all claims
that are remanded by the Board of Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

M.W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

- 3 



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

-4

